                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


NIA GLENN-LOPEZ,                  )
                                  )
      Plaintiff,                  )
                                  )
v.                                )                         No. 2:17-cv-02147-STA-cgc
                                  )
JASON S. MANGRUM; BO LUXMAN;      )
BENJAMIN WILLIAM PERRY; HEATHER )
HOWELL WRIGHT; JOHN W. STUART;    )
KEN BIANCO; OCWEN LOAN SERVICING, )
LLC; DUETSHCE BANK NATIONAL       )
TRUST CO.; AMERIQUEST MORTGAGE    )
SECURITIES, INC.,                 )
                                  )
      Defendants.                 )


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Before the Court is the United States Magistrate Judge’s Report and Recommendation that

Plaintiff’s pro se Complaint (ECF No. 1) be dismissed pursuant to 28 U.S.C. § 1915 for failure to

state a claim upon which relief may be granted. (ECF No. 10.) United States Magistrate Judge

Charmiane G. Claxton submitted her Report and Recommendation on January 31, 2019. (Id.)

Plaintiff filed a “Response to Defendants’ Motion to Dismiss” on February 14, 2019. (ECF No.

11.) The Court construes Plaintiff’s “Response” as her objections to the Magistrate Judge’s

Report. Having reviewed the Magistrate Judge’s Report and Recommendation de novo and the

entire record of the proceedings, the Court hereby ADOPTS the Report. Plaintiff’s Complaint is

DISMISSED.

       Plaintiff asserted the following causes of action: (1) that Ameriquest Mortgage Securities,

Inc. (“Ameriquest”), Ocwen Loan Servicing (“Ocwen”), and Deutshce Bank National Trust Co.

                                                1
(“Deutshce”) be ordered to provide an account “for monies purportedly owed . . . and payments

made by Plaintiff (ECF No. 1 at 12-13); (2) that Ameriquest, Ocwen, Duetshce, Jason Mangrum,

Benjamin Perry, and Heather Wright violated the Fair Debt Collection Practices Act (“FDCPA”),

15 U.S.C. §1692, et seq. (EC No. 1 at 25); that “Defendants” violated Tennessee Code Annotated

§ 62-20-102(3) and § 62-20-115(b)(5), which Plaintiff refers to as the “Tennessee Fair Debt

Collection Practices Act,” but which is officially titled the Tennessee Collection Service Act

(“TCSA”); (4) that Defendants violated the Tennessee Consumer Protection Act, Tennessee Code

Annotated § 47-18-104 (“TCPA”); (5) that Ocwen, Duetshce, and Ameriquest committed invasion

of privacy by illegally obtaining Plaintiff’s consumer credit reports; (6) that Ocwen, Duetshce, and

Ameriquest violated 18 U.S.C. § 245; (7) that Ocwen, Duetshce, and Ameriquest violated 18

U.S.C. § 1983 by depriving Plaintiff of her rights under Article 1, Sections 17 and 21 of the

Tennessee Constitution; (8) that Ocwen, Duetshce, and Ameriquest violated 42 U.S.C. § 1985 by

conspiring to interfere with her civil rights; (9) that Ocwen, Duetshce, and Ameriquest “induced

and produced any and all contracts they allege exist . . . through fraud, coercion, misrepresentation,

and non-disclosure”; and (10) that Ocwen, Duetshce, and Ameriquest have committed grand

larceny against the estate.

       With regard to Plaintiff’s FDCPA claims, Plaintiff only conclusorily alleged that Ocwen,

Ameriquest, and Deutsche bank are debt collectors. Such a conclusory allegation is insufficient.

As to the attorney-Defendants, Plaintiff has stated no facts to support the assertion that the

attorneys were “debt collectors” within the meaning of the FDCPA. Further, Plaintiff failed to

allege facts amounting to acts or omissions prohibited by the FDCPA. Because Plaintiff failed to

plead facts necessary to support her FDCPA claim, Magistrate Judge Claxton correctly concluded

that Plaintiff failed to state a claim upon which relief may be granted.



                                                  2
       As to Plaintiff’s accounting demand, the Court agrees with Magistrate Judge Claxton’s

recommendation to construe Plaintiff’s request as substantially similar to a claim seeking

verification of debt under 15 U.S.C. § 1692g. Plaintiff, however, fails to allege that she has not

been properly notified of her debts in accordance with the FDCPA. Failure to allege improper

notification warrants dismissal for failing to state a claim upon which relief may be granted.

       With regard to Plaintiff’s allegations that Defendants violated the TCSA, Magistrate Judge

Claxton found that none of the provisions Plaintiff cited give rise to a federal cause of action

against the named Defendants. The Court agrees. Therefore, Plaintiff’s TCSA claims must be

dismissed for Plaintiff’s failure to state a claim upon which relief may be granted.

       Next, Plaintiff alleges that Defendants violated the TCPA. Magistrate Judge Claxton

correctly reports that the statute to which Plaintiff refers is inapplicable to claims against a

mortgage holder arising from a foreclosure. Further, Plaintiff provided no facts supporting a claim

for relief under the TCPA as it pertains to the individual defendants. Thus, Plaintiff’s TCPA claims

shall be dismissed because Plaintiff failed to state a claim upon which relief may be granted.

       With regard to Plaintiff’s invasion of privacy claim, the Court agrees with Magistrate Judge

Claxton’s reading of Plaintiff’s allegation in context of the entire Complaint. Plaintiff’s allegations

that Defendants unlawfully obtained her social security number and credit reports are insufficient

to support her claim in this context. Because Plaintiff fails to adequately state a claim for

unreasonable intrusion upon the seclusion of another, Plaintiff’s invasion of privacy claim is

dismissed.

       As for the 18 U.S.C. § 245 claim, Magistrate Judge Claxton correctly reported that

Plaintiff’s claim cannot survive, as section 245 claims may only be brought by the government.

Because Plaintiff is a private party, Plaintiff’s section 245 claim must be dismissed.



                                                  3
       The Court also agrees that Plaintiff’s 42 U.S.C. § 1983 claim cannot survive. Because

section 1983 claims cannot be brought against private actors and Plaintiff has not attributed any of

the private actors’ actions to the state, Plaintiff’s section 1983 claim shall be dismissed.

       Plaintiff is also unable to proceed with her claim pursuant to 42 U.S.C. § 1985. While

section 1985 claims can proceed against a private actor—unlike section 1983 claims—who

deprives a person of her constitutional rights, such a deprivation is not before the Court in this

case. Plaintiff fails to set forth any facts in her Complaint to support a section 1985 claim.

Therefore, the Court agrees with Magistrate Judge Claxton that Plaintiff’s section 1985 claim must

be dismissed.

       Plaintiff brings two contract claims. One claim is based on fraudulent inducement and the

other is based on Defendants’ attempts to enforce a contract to which Plaintiff was not a party.

The Court agrees with Magistrate Judge Claxton that Plaintiff’s own pleadings contradict her

contract claims. Therefore, Plaintiff does not state a contract claim upon which relief may be

granted.

       Plaintiff also attempts to bring a criminal theft claim against Defendants. As stated by

Magistrate Judge Claxton, “[C]riminal offenses may only be brought by a prosecuting authority

and contain no private right of action.” (ECF No. 10 at 15.) Because Plaintiff is a private party,

her claim for grand larceny must be dismissed.

       Finally, the Court agrees with Magistrate Judge Claxton as to Plaintiff’s various other

unsubstantiated claims. Because the Court finds no cognizable claims, the remaining portions of

Plaintiff’s Complaint are also dismissed for Plaintiff’s failure to state a claim upon which relief

may be granted.




                                                  4
         Plaintiff filed her “Response to Defendants’ Motion to Dismiss,” which the Court construes

as Plaintiff’s objections to Magistrate Judge Claxton’s Report and Recommendation. (ECF No.

11.) The Court infers from Plaintiff’s Response that Plaintiff erroneously believed Magistrate

Judge Claxton’s Report and Recommendation was a motion to dismiss. In her Report and

Recommendation, Magistrate Judge Claxton recommended that none of Plaintiff’s claims were

supported with the requisite information to proceed. The Court agrees. Plaintiff’s Complaint (ECF

No. 1) is laden with conclusory allegations having little to no relevant factual support. Plaintiff

fails to set forth the elements of her claims or facts consistent with those elements. While Plaintiff

correctly states that she, a pro se litigant, “should not be held to the stringent standards of one so

employed in [the legal] profession” (ECF No. 11 at 4), as Magistrate Judge Claxton stated, this

Court, has “‘no obligation to act as counsel or paralegal’ to pro se litigants . . . [and is not] ‘required

to create’ a pro se litigant’s claim for [her].” (ECF No. 10 at 5 (cleaned up)). Ascertaining a viable

claim from Plaintiff’s filings would require just that: creating Plaintiff’s claims for her.

         Regarding the certification of appealability, the Court agrees with Magistrate Judge

Claxton that any appeal in this matter by Plaintiff is not taken in good faith. Therefore, leave to

proceed in forma pauperis on appeal is DENIED. If Plaintiff chooses to file a notice of appeal,

she must pay the appellate filing fee in full or file a motion to proceed in forma pauperis in the

United States Court of Appeals for the Sixth Circuit within thirty (30) days of the entry of this

Order.

         Because Plaintiff presents no facts or law to show that the Report and Recommendation

should not be adopted, the Report and Recommendation is ADOPTED in its entirety. Pursuant to

28 U.S.C. § 1915, this case is DISMISSED in its entirety for Plaintiff’s failure to state a claim

upon which relief may be granted.



                                                    5
IT IS SO ORDERED.

                    s/ S. Thomas Anderson
                    S. THOMAS ANDERSON
                    CHIEF UNITED STATES DISTRICT JUDGE


                    Date: June 11, 2019




                       6
